MAHONEY, Judge
(concurring in result):
I accept the rationale of the lead opinion as resolving this case within the framework of existing precedent on the exercise of court-martial jurisdiction.1 However, I find *526such tortuous analysis unnecessary for three reasons: (1) the only punishment imposed upon the accused was a severance of his military status; (2) there is no geographic limitation on the exercise of court-martial jurisdiction over the misconduct of commissioned officers under Article 133 of the Uniform Code of Military Justice;2 and (3) in my view, O’Callahan v. Parker, 395 U.S. 258, 89 S.Ct. 1683, 23 L.Ed.2d 291 (1969), was improvidently decided.3

. I also find frivolous the defense contention at trial and on this review that Article 133, Uniform Code of Military Justice, as applied here, is void for vagueness. Whether by force or *526consent, the commission of anal or oral sodomy upon the person of a male enlisted member by a male commissioned officer cannot but be reasonably understood by all as “conduct unbecoming an officer and a gentleman.” See, Parker v. Levy, 417 U.S. 733, 94 S.Ct. 2547, 41 L. Ed.2d 439 (1974); Nelson, Conduct Expected of an Officer and a Gentleman: Ambiguity, 12 A.F. JAG L.Rev. 124 (1970).


. O’Callahan v. Parker, 395 U.S. 258, 270, 89 S.Ct. 1683, 1689, 23 L.Ed.2d 291, note 14 (1969); Parker v. Levy, supra, 749, 94 S.Ct. at 2558.


. See my dissenting opinion, note 32, in United States v. Anderson, 10 M.J. 803 (A.F.C.M.R. 1981). See also, Gosa v. Mayden, 413 U.S. 665, 692, 93 S.Ct. 2926, 2942, 37 L.Ed.2d 873 (1972) (Rehnquist, J. concurring).


. This interpretation has apparently grown from the often reiterated language of the Court of Military Appeals in United States v. Moore, 1 M.J. 448 (C.M.A.1976):
What Relford makes clear is the need for a detailed, thorough analysis of the jurisdictional criteria enunciated to resolve the service-connection issue in all cases tried by court-martial. A more simplistic formula, while perhaps desirable, was not deemed constitutionally appropriate by the Supreme Court. It no longer is within our providence to formulate such a test. [Emphasis added.]
Id. at 450. For reiterations of this language see: United States v. Hedlund, 2 M.J. 11, 14 (C.M.A.1976), United States v. McCarthy, 2 M.J. 26, 28 (C.M.A.1976), and United States v. Alef, 3 M.J. 414, 416 (C.M.A.1977).


. Note the 49 citations to scholarly comment on O’Callahan v. Parker, 395 U.S. 258, 89 S.Ct. 1683, 23 L.Ed.2d 291 (1969), and 68 citations to cases referencing it contained in the first 8 footnotes of Relford v. Commandant, 401 U.S. 355, 356-59, 91 S.Ct. 649, 650-52, 28 L.Ed.2d 102 (1971).


. “Certiorari was granted ‘limited to retroactivity and scope of O’Callahan v. Parker * * * ’, Relford v. Commandant, U. S. Disciplinary Barracks, Ft. Leavenworth, Kan., 397 U.S. 934, 90 S.Ct. 958, 25 L.Ed.2d 114 (1970) ...”, Relford, supra at 360-361, 91 S.Ct. at 652-53. “... O’Callahan’s retrospectivity, need not be decided,” Relford, supra, at 370, 91 S.Ct. at 657.